
	
		III
		Calendar No. 22
		110th CONGRESS
		1st Session
		S. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2007
			Ms. Stabenow (for
			 herself and Mr. Levin) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			February 8, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Designating March 26, 2007, as
		  National Support the Troops Day and encouraging the people of
		  the United States to participate in a moment of silence to reflect upon the
		  service and sacrifice of members of the Armed Forces both at home and
		  abroad.
	
	
		Whereas it was through the brave and noble efforts of the
			 forefathers of the United States that the United States first gained freedom
			 and became a sovereign country;
		Whereas there are more than 1,300,000 regular members of
			 the Armed Forces and more than 1,100,000 members of the National Guard and
			 Reserves serving the Nation in support and defense of the values and freedom
			 that all people in the United States cherish;
		Whereas the members of the Armed Forces deserve the utmost
			 respect and admiration of the people of the United States for putting their
			 lives in danger for the sake of the freedoms enjoyed by all people of the
			 United States;
		Whereas members of the Armed Forces are defending freedom
			 and democracy around the globe and are playing a vital role in protecting the
			 safety and security of all the people of the United States; and
		Whereas all people of the United States should participate
			 in a moment of silence to support the troops: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 26, 2007, as National Support the Troops Day; and
			(2)encourages all
			 people in the United States to participate in a moment of silence to reflect
			 upon the service and sacrifice of members of the Armed Forces both at home and
			 abroad.
			
	
		February 8, 2007
		Reported without amendment
	
